Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127667                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  COLLETTE BIELAT and EDWARD BIELAT,                                                                                  Justices
           Plaintiffs,
  and
  CALVIN JENNETT and WIESLAWA JENNETT,
            Plaintiffs-Appellees,
  v                                                                 SC: 127667
                                                                    COA: 249147
                                                                    Macomb CC: 1984-000612-AA
  SOUTH MACOMB DISPOSAL AUTHORITY,
           Defendant-Appellant,
  and
  MACOMB TOWNSHIP,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 9, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2005                    _________________________________________
           d1010                                                               Clerk